Case 6:20-cv-02233-RBD-EJK Document 60 Filed 04/28/21 Page 1 of 7 PageID 1018




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

HEALTHE, INC.,

      Plaintiff,

v.                                                Case No. 6:20-cv-2233-RBD-EJK

HIGH ENERGY OZONE LLC; S.
EDWARD NEISTER; and
PATHOGEN PATH CONSULTING
LLC,

      Defendants.


                   ORDER ON E-DISCOVERY IN PATENT CASES

      It is ORDERED AND ADJUDGED:

      1.     This order supplements all other discovery rules and orders. It

             streamlines Electronically Stored Information (“ESI”) production to

             promote a “just, speedy, and inexpensive determination” of this

             action, as required by the Federal Rules of Civil Procedure.

      2.     This order may be modified in the Court’s discretion or by agreement

             of the parties. The parties may move to modify this Order within

             fourteen (14) days from entry of this Order. If the parties cannot

             resolve their disagreements regarding these modifications, the parties


                                           -1-
Case 6:20-cv-02233-RBD-EJK Document 60 Filed 04/28/21 Page 2 of 7 PageID 1019




            shall submit their competing proposals and a summary of their

            dispute.

      3.    A party’s meaningful compliance with this order and efforts to

            promote efficiency and reduce costs will be considered in cost-

            shifting determinations.

      4.    Absent a showing of good cause or agreement of the parties, the Court

            anticipates general ESI production requests under Federal Rules of

            Civil Procedure 34 and 45, or compliance with a mandatory disclosure

            requirement of this Court, will be produced in their native format and

            include metadata, such as fields showing the date and time that the

            document was sent and received, as well as the complete distribution

            list, if such fields exist.

      5.    Absent agreement of the parties or further order of this Court, the

            following parameters shall apply to ESI production:

            A.     General Document Image Format. Each electronic document

                   shall be produced in single-page Tagged Image File Format

                   (“TIFF”) format. TIFF files shall be single page and shall be

                   named with a unique production number followed by the

                   appropriate file extension. Load files shall be provided to


                                          -2-
Case 6:20-cv-02233-RBD-EJK Document 60 Filed 04/28/21 Page 3 of 7 PageID 1020




                  indicate the location and unitization of the TIFF files. If a

                  document is more than one page, the unitization of the

                  document and any attachments and/or affixed notes shall be

                  maintained as they existed in the original document.

            B.    Text-Searchable Documents. No party has an obligation to

                  make its production text-searchable; however, if a party’s

                  documents already exist in text-searchable format independent

                  of this litigation, or are converted to text-searchable format for

                  use in this litigation, including for use by the producing party’s

                  counsel, then such documents shall be produced in the same

                  text-searchable format at no cost to the receiving party.

            C.    Footer. Each document image shall contain a footer with a

                  sequentially ascending production number.

            D.    No Backup Restoration Required. Absent a showing of good

                  cause, no party need restore any form of media upon which

                  backup data is maintained in a party’s normal or allowed

                  processes, including but not limited to backup tapes, disks,

                  SAN, and other forms of media, to comply with its discovery

                  obligations in the present case.


                                           -3-
Case 6:20-cv-02233-RBD-EJK Document 60 Filed 04/28/21 Page 4 of 7 PageID 1021




            E.    Voice Mail and Mobile Devices. Absent a showing of good

                  cause, voice mails, text messages, PDAs and mobile phones are

                  deemed not reasonably accessible and need not be collected

                  and preserved.

      6.    General ESI production requests under Federal Rules of Civil

            Procedure 34 and 45, or compliance with a mandatory disclosure

            order of this court, shall not include e-mail or other forms of electronic

            correspondence (collectively “e-mail”). To obtain e-mail parties must

            propound specific e-mail production requests.

      7.    E-mail production requests shall be phased to occur timely after the

            parties have exchanged initial disclosures, a specific listing of likely

            e-mail custodians, a specific identification of the fifteen most

            significant listed e-mail custodians in view of the pleaded claims and

            defenses, infringement contentions and accompanying documents,

            invalidity   contentions    and       accompanying    documents,     and

            preliminary information relevant to damages. The exchange of this

            information shall occur at the time required under the Federal Rules

            of Civil Procedure, Local Rules, or by Order of the Court. Each

            requesting party may also propound up to five written discovery


                                            -4-
Case 6:20-cv-02233-RBD-EJK Document 60 Filed 04/28/21 Page 5 of 7 PageID 1022




            requests and take one deposition per producing party to identify the

            proper custodians, proper search terms, and proper time frame for e-

            mail production requests. The Court may allow additional discovery

            upon a showing of good cause.

      8.    E-mail production requests shall identify the custodian, search terms,

            and time frame. The parties shall cooperate to identify the proper

            custodians, proper search terms, and proper time frame. Each

            “specific identification” requires a short description of why the

            custodian is believed to be significant. The requesting party shall limit

            its e-mail production requests to a total of eight custodians per

            producing party for all such requests. The parties may jointly agree to

            modify this limit without the Court’s leave. The Court shall consider

            contested requests for additional or fewer custodians per producing

            party, upon showing a distinct need based on the size, complexity,

            and issues of this specific case.

      9.    Each requesting party shall limit its e-mail production requests to a

            total of ten search terms per custodian per party. The parties may

            jointly agree to modify this limit without the court’s leave. The court

            shall consider contested requests for additional or fewer search terms


                                            -5-
Case 6:20-cv-02233-RBD-EJK Document 60 Filed 04/28/21 Page 6 of 7 PageID 1023




            per custodian, upon showing a distinct need based on the size,

            complexity, and issues of this specific case. The search terms shall be

            narrowly tailored to particular issues. Indiscriminate terms, such as

            the producing company’s name or its product name, are

            inappropriate unless combined with narrowing search criteria that

            sufficiently reduce the risk of overproduction. A conjunctive

            combination of multiple words or phrases (e.g., “computer” and

            “system”) narrows the search and shall count as a single search term.

            A disjunctive combination of multiple words or phrases (e.g.,

            “computer” or “system”) broadens the search, and thus each word or

            phrase shall count as a separate search term unless they are variants

            of the same word. Use of narrowing search criteria (e.g., “and,” “but

            not,” “w/x”) is encouraged to limit the production and shall be

            considered   when     determining    whether    to   shift   costs   for

            disproportionate discovery.

      10.   To the extent supported by case law and Federal Rule of Evidence

            502(d), the inadvertent production of a privileged or work product

            protected ESI is not a waiver in the pending case or in any other

            federal or state proceeding.


                                           -6-
Case 6:20-cv-02233-RBD-EJK Document 60 Filed 04/28/21 Page 7 of 7 PageID 1024




        11.   The mere production of ESI in a litigation as part of a mass production

              shall not itself constitute a waiver for any purpose.

        12.   Except as expressly stated, nothing in this order affects the parties’

              discovery obligations under the Federal or Local Rules.

        DONE AND ORDERED in Chambers in Orlando, Florida, on April 28,

2021.




                                             -7-
